Citation Nr: 1540982	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-22 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for a C4-5 dislocation status post fusion with degenerative disc disease (cervical spine disability).

2.  Entitlement to a disability evaluation in excess of 10 percent for residuals from a right clavicle fracture with rotator cuff tendonitis.


REPRESENTATION

Veteran represented by:	Jack L. Cox, Agent


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from March 1986 to September 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a May 2010 rating decision, the Veteran was granted entitlement to service connection for residuals from a right clavicle fracture and assigned noncompensable rate effective October 1, 2008.  In an April 2014 rating decision, the Veteran was granted an increased rating of 10 percent effective October 1, 2008.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore, the issue of a disability rating in excess of 10 percent remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2014, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled for September 2015 at the VA RO.  The Veteran neither attended the hearing nor provided any reason for his failure to attend.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  Even considering his complaints of pain and functional loss, the Veteran's cervical spine disability has not been manifested by forward flexion of the cervical spine functionally limited to 15 degrees, favorable ankylosis of the entire cervical spine, or less or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the course of his appeal.

2.  The Veteran has not exhibited malunion, nonunion (with or without loose movement), or dislocation of the right (dominant) clavicle or scapula; malunion of the right humerus nor any frequency of recurrent dislocation with any degree of guarding of movement involving the right scapulohumeral joint; flexion or abduction of the right shoulder functionally limited to shoulder level; or ankylosis of the right scapulohumeral articulation at any time during the course of his appeal.
 

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for a cervical spine disability have not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5235 (2015).

2.  The criteria for a disability evaluation in excess of 10 percent for residuals from a right clavicle fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5200-03 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but as discussed above, he failed to appear for his scheduled September 2015 hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Cervical Spine Disability

In December 2008, the RO granted service connection for a cervical spine disability, evaluated as 20 percent disabling under Diagnostic Code 5237, effective October 1, 2008, the day after his separation from service.

The criteria for rating disabilities of the spine are listed under Diagnostic Codes 5235 to 5243.  Under the General Rating Formula for Diseases or Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted if forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the thoracolumbar spine is 340 degrees.  See Note (2), Plate V, 38 C.F.R. § 4.71a.

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

38 C.F.R. § 4.71a, Diagnostic Code 5243, is potentially applicable to the Veteran's cervical spine disability.  It addresses intervertebral disc syndrome (IVDS). Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

The Veteran's medical records show that while he did not have full cervical spine range of motion, he denied having pain in January 2009.  His medical record does not document any episodes of IVDS.

The Veteran was afforded a VA examination in August 2008.  He reported experiencing periodic increases in neck pain that lasted between an hour and three days.  On examination, he demonstrated cervical flexion to 30 degrees, extension of 20 degrees, lateral flexion of 10 degrees to the left and right, and rotation of 60 degrees to the left and right with evidence of pain at the extremes.

The Veteran was afforded another VA examination in February 2014.  He reported experiencing constant neck pain every day rated at 5-6/10 and he stated that his neck disability seemed to be worsening.  On examination, the Veteran demonstrated cervical flexion to 40 degrees with pain beginning at 35 degrees, extension of 35 degrees with pain, lateral flexion of 40 degrees to the left and right with pain, and rotation of 70 degrees to the left and right with pain.  He had the same results after repetitive testing.  His cervical spine disability resulted in less movement than normal, weakened movement, and pain on movement.  While he had guarding or muscle spasms, they did not result in an abnormal gait or spinal contour.  He retained normal 5/5 strength in his arms without evidence of muscle atrophy.  He had normal sensation and sensory exams.  He had no signs of radiculopathy.  He did not have any cervical spine IVDS and ankylosis was not indicated.  The examiner noted that the Veteran's cervical spine disorder did not impact his ability to work.

While the Veteran demonstrated findings consistent with a 20 percent rating at the August 2008 VA examination, by the time of the February 2014 VA examination, he had improvements in all range of motion testings.  Even considering the effects of repetitive use and pain, at the February 2014 VA examination the Veteran demonstrated cervical spine flexion to 35 degrees and a combined cervical spine range of motion of 290 degrees, which is consistent with a 10 percent disability rating.  The record does not show that the Veteran's cervical spine flexion was limited to 30 degrees, which is consistent with a 20 percent rating, or 15 degrees, which is consistent with a 30 percent rating.  In addition, the medical record does not contain any episodes of IVDS.  In addition, the Veteran denied experiencing any episodes of IVDS.  As such, the requirements for a higher 30 percent schedular rating have not been met or approximated at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, the Veteran did report experiencing some pain with range of motion testing.  However, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  For example, while the February 2014 examiner noted the Veteran had less movement than normal, weakened movement, and pain on movement, these functional limitations were not shown to actually functional limit the Veteran's cervical flexion to 15 degrees.

At no time during the pendency of the appeal (considering both treatment records and examination reports) has the Veteran been found to have forward flexion of the cervical spine functionally limited to 15 degrees or ankylosis of the cervical spine.  Thus, evidence reflects that the currently assigned 20 percent schedular rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion.  A higher rating is not warranted.

The Board has not overlooked statements from the Veteran in support of his claim.  The Veteran reported in his substantive appeal that his cervical spine disability results in arthritis with severe and constant pain.

The Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. orthopedic symptomatology including pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the objective medical evidence, including the most recent VA examination, does not support the assignment of a higher rating due to limitation of range of motion.  The record contains no evidence of cervical spine ankylosis.  In addition, the Veteran denied having any radicular symptoms or episodes of IVDS.  In addition, he had no muscle weakness or muscle atrophy.  Reflex and sensory testing was normal in his upper extremities. 

As such, a schedular rating in excess of 20 percent is denied.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggests that the symptomatology associated with the Veteran's service connected cervical spine disability is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's main complaint with regard to his cervical spine disability is pain, which is specifically contemplated by the schedular rating criteria, as discussed above.  Moreover, case law specifically directs VA to consider all functional limiters in adjudicating orthopedic claims such as the cervical spine, in so doing, VA must necessarily consider all of the Veteran's disability related symptomatology in determining the appropriate schedular rating.  Here, there is simply no allegation that the Veteran's service connected cervical spine is unique or unusual in any way.  While the Veteran reported that his cervical spine results in constant pain, on physical examinations, he retained normal strength, had no symptoms of radiculopathy, and has experienced no episodes of IVDS.  In addition, even considering the Veteran's reports of pain on range of motion testing, as discussed above, he would not be entitled to higher disability ratings or even the disability rating currently assigned.  As such, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of his cervical spine disability.  Thus, the Board finds that Rice is inapplicable 

Residuals from a Right Clavicle Fracture

In May 2010, the Veteran was granted service connection residuals from a right clavicle fracture and assigned a noncompenasble rating under Diagnostic Code 5203 effective October 1, 2008.  In April 2014, the RO granted an increased disability rating of 10 percent effective October 1, 2008.

With respect to disabilities of the shoulder and arm, 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203, set forth relevant provisions.

For VA compensation purposes, normal forward elevation of the shoulder is zero to 180 degrees, abduction is zero to 180 degrees, external and internal rotation zero to 90 degrees.  See Note (2), Plate I, 38 C.F.R. § 4.71a.

Diagnostic Code 5200 evaluates ankylosis of the scapulohumeral articulation.  No VA examiner has noted ankylosis and VA treatment records fail to suggest the presence of ankylosis.  Therefore, this Diagnostic Code is not applicable and will not be discussed further. 

Diagnostic Code 5201 evaluates arm limitation of motion.  A 20 percent rating is assigned for limitation to motion at shoulder level.  The February 2014 VA examination showed the Veteran's right arm range of motion was, at most, reduced to 170 degrees, which is well beyond shoulder level, or approximately 90 degrees.  Likewise, in a January 2009 treatment record, it was noted that the Veteran had demonstrated approximately 110 degrees of flexion in his right shoulder.  It has also not been suggested that the Veteran's range of motion in his right shoulder disability is functionally limited to shoulder level.  For example, at his VA examination in February 2014, repetitive motion testing did not reveal any significant decrease in range of motion.  The Veteran also demonstrated normal shoulder strength in abduction and in forward flexion.

Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5202 evaluates impairment of the humerus.  The medical record does not document any impairment of the Veteran's right humerus.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5203 evaluates impairment of the clavicle of scapula.  A 10 percent rating is assigned for malunion or nonunion of the clavicle without loose movement.  A 20 percent rating is assigned for dislocation or nonunion of the clavicle with loose movement.

The Veteran was assigned a 10 percent rating under Diagnostic Code 5203 for painful motion of the shoulder under 38 C.F.R. § 4.59 to account for his complaints of pain range of motion.  The evidence of record fails to establish that a higher disability rating is warranted.

The Veteran's medical records show that in January 2009, he had decreased right shoulder range of motion and reduced 4/5 strength.  A February 2009 right shoulder MRI showed tendinopathy, blunted labrum, cystic changes in the glenoid, and an old clavicle fracture.

The Veteran was afforded a VA examination in August 2008.   He reported pain in his right shoulder when he raised his arm and that repetitive lifting caused shoulder pain.  On examination, he had right shoulder forward flexion to 140 degrees with pain, lateral elevation to 110 degrees with pain, internal rotation to 30 degrees with pain, and external rotation to 40 degrees with pain.  He had reduced 3/5 right strength but without evidence of shoulder muscle atrophy.

The Veteran was afforded another VA examination in February 2014.  On examination, he had normal right shoulder flexion to 180 with pain at 170 degrees and normal abduction to 180 degrees with pain at 170 degrees.  After repetitive testing, he had flexion to 175 degrees and abduction to 175 degrees.  His residuals from a right clavicle fracture resulted in less movement than normal, weakened movement, pain on movement, and incoordination.  However, he retained normal 5/5 right shoulder strength.  The examiner indicated that his residuals from a right clavicle fracture did not impact his ability to work.

Having reviewed the evidence of record, the Board concludes that the Veteran's residuals from a right clavicle fracture are consistent with the 10 percent rating assigned for painful range of motion.  The medical evidence does not demonstrate any of the schedular criteria for a higher 20 percent rating, such as malunion, nonunion, or dislocation of the clavicle.  At the VA examination in 2014, the examiner found no malunion, nonunion, or dislocation of the clavicle.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, the Veteran did report experiencing pain with range of motion testing.  To this end, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  For example, while the February 2014 examiner noted the Veteran had less movement than normal, weakened movement, pain on movement, and incoordination, but repetitive motion did not decrease the Veteran's range of motion to anywhere near shoulder level.

Moreover, the Veteran has been assigned a 10 percent rating for his complaints of painful range of motion.  However, at no time during the pendency of the appeal has the Veteran been found to meet the schedular criteria for a 10 percent or higher rating.  Thus, evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion.  A higher schedular rating is not warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  In this case, the evidence suggests that the symptomatology associated with the Veteran's service connected residuals from a right clavicle fracture is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's main complaints are pain and limitation of motion, both of which are specifically contemplated by the schedular rating criteria.  Moreover, case law specifically directs VA to consider all functional limiters in adjudicating orthopedic claims such as the shoulder, in so doing; VA must necessarily consider all of the Veteran's residuals from a right clavicle fracture related symptomatology in determining the appropriate schedular rating.  Here, there is simply no allegation that the Veteran's service connected residuals from a right clavicle fracture are unique or unusual in any way.  While the Veteran reported that his residuals from a right clavicle fracture causes pain at shoulder level, which would be consistent with a 10 percent rating.  As such, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of any of his service connected residuals from a right clavicle fracture.  Thus, the Board finds that Rice is inapplicable 

As such, the criteria for a rating in excess of 10 percent for the Veteran's residuals from a right clavicle fracture have not been met, and the Veteran's claim is denied.


ORDER

A disability evaluation in excess of 20 percent for a cervical spine disability is denied.

A rating in excess of 10 percent for residuals from a clavicle fracture is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


